 


 HR 5076 ENR: National Transportation Safety Board Reauthorization Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5076 
 
AN ACT 
To amend title 49, United States Code, to authorize appropriations for fiscal years 2007 and 2008, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short TitleThis Act may be cited as the National Transportation Safety Board Reauthorization Act of 2006.
(b)Table of ContentsThe table of contents for this Act is as follows: 

Sec. 1. Short title; table of contents.
Sec. 2. Reports.
Sec. 3. Investigation services.
Sec. 4. Expenses of DOT Inspector General.
Sec. 5. Evaluation and audit of the National Transportation Safety Board.
Sec. 6. Audit procedures.
Sec. 7. Implementation of NTSB’s Most Wanted Transportation Safety Improvements, 2006.
Sec. 8. Authorization of appropriations.
Sec. 9. Technical corrections.
Sec. 10. Safety review.
Sec. 11. DOT Inspector General oversight and investigations related to Central Artery tunnel project.

2.Reports
(a)Annual Reports
(1)In generalSection 1117 of title 49, United States Code, is amended—
(A)in paragraph (2) by striking and after the semicolon;
(B)in paragraph (3) by striking State. and inserting State;; and
(C)by adding at the end the following:

(4)a description of the activities and operations of the National Transportation Safety Board Academy during the prior calendar year;
(5)a list of accidents, during the prior calendar year, that the Board was required to investigate under section 1131 but did not investigate and an explanation of why they were not investigated; and
(6)a list of ongoing investigations that have exceeded the expected time allotted for completion by Board order and an explanation for the additional time required to complete each such investigation. .
(2)Utilization plan
(A)PlanWithin 90 days after the date of enactment of this Act, the National Transportation Safety Board shall—
(i)develop a plan to achieve, to the maximum extent feasible, the self-sufficient operation of the National Transportation Safety Board Academy and utilize the Academy’s facilities and resources;
(ii)submit a draft of the plan to the Comptroller General for review and comment; and
(iii)submit a draft of the plan to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.
(B)Plan development considerationsThe Board shall—
(i)give consideration in developing the plan under subparagraph (A)(i) to other revenue-generating measures, including subleasing the facility to another entity; and
(ii)include in the plan a detailed financial statement that covers current Academy expenses and revenues and an analysis of the projected impact of the plan on the Academy’s expenses and revenues.
(C)ReportWithin 180 days after the date of enactment of this Act, the National Transportation Safety Board shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes—
(i)an updated copy of the plan developed pursuant to subparagraph (A)(i);
(ii)any comments and recommendations made by the Comptroller General pursuant to the Government Accountability Office’s review of the draft plan; and
(iii)a response to the Comptroller General’s comments and recommendations, including a description of any modifications made to the plan in response to those comments and recommendations.
(D)ImplementationThe plan developed pursuant to subparagraph (A)(i) shall be implemented within 2 years after the date of enactment of this Act.
(b)DOT Report on Compliance With RecommendationsSection 1135(d)(3) of title 49, United States Code, is amended to read as follows:

(3)Compliance report with recommendationsWithin 90 days after the date on which the Secretary submits a report under this subsection, the Board shall review the Secretary’s report and transmit comments on the report to the Secretary, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives..
3.Investigation services
(a)In generalSection 4(a) of the National Transportation Safety Board Reauthorization Act of 2003 (Public Law 108–168; 49 U.S.C. 1113 note) is amended by striking From the date of enactment of this Act through September 30, 2006, the and inserting The.
(b)ReportSection 4(b) of such Act is amended—
(1) by striking On February 1, 2006, and inserting On July 1 of each year, as part of the annual report required by section 1117 of title 49, United States Code,; and
(2)in paragraph (1) by striking for $25,000 or more.
4.Expenses of DOT Inspector GeneralSection 1137(d) of title 49, United States Code, is amended to read as follows:

(d)Authorizations of Appropriations
(1)FundingThere are authorized to be appropriated to the Secretary of Transportation for use by the Inspector General of the Department of Transportation such sums as may be necessary to cover expenses associated with activities pursuant to the authority exercised under this section.
(2)Reimbursable agreementIn the absence of an appropriation under this subsection for an expense referred to in paragraph (1), the Inspector General and the Board shall have a reimbursable agreement to cover such expense..
5.Evaluation and audit of the National Transportation Safety Board
(a)In generalSubchapter III of chapter 11 of title 49, United States Code, is amended by adding at the end the following:

1138.Evaluation and audit of National Transportation Safety Board
(a)In generalTo promote economy, efficiency, and effectiveness in the administration of the programs, operations, and activities of the National Transportation Safety Board, the Comptroller General of the United States shall evaluate and audit the programs and expenditures of the National Transportation Safety Board. Such evaluation and audit shall be conducted at least annually, but may be conducted as determined necessary by the Comptroller General or the appropriate congressional committees.
(b)Responsibility of Comptroller GeneralThe Comptroller General shall evaluate and audit Board programs, operations, and activities, including—
(1)information management and security, including privacy protection of personally identifiable information;
(2)resource management;
(3)workforce development;
(4)procurement and contracting planning, practices and policies;
(5)the extent to which the Board follows leading practices in selected management areas; and
(6)the extent to which the Board addresses management challenges in completing accident investigations.
(c)Appropriate congressional committeesFor purposes of this section the term appropriate congressional committees means the Committee on Commerce, Science and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives..
(b)Clerical amendmentThe analysis for such chapter is amended by inserting after the item relating to section 1137 the following:


1138. Evaluation and audit of National Transportation Safety Board .
6.Audit procedures The National Transportation Safety Board, in consultation with the Inspector General of the Department of Transportation, shall continue to develop and implement comprehensive internal audit controls for its operations. The audit controls shall address, at a minimum, Board asset management systems, including systems for accounting management, debt collection, travel, and property and inventory management and control.
7.Implementation of NTSB’s Most Wanted Transportation Safety Improvements, 2006 Within 90 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives explaining why the Federal Aviation Administration has not implemented the aviation recommendations in the Most Wanted Transportation Safety Improvements, 2006 of the National Transportation Safety Board.
8.Authorization of appropriations
(a)In GeneralSection 1118(a) of title 49, United States Code, is amended—
(1)by striking and after 2005,; and
(2)by striking 2006. and inserting 2006, $81,594,000 for fiscal year 2007, and $92,625,000 for fiscal year 2008..
(b)Fees, Refunds, and Reimbursements
(1)In generalSection 1118(c) of such title is amended to read as follows:

(c)Fees, refunds, and reimbursements
(1)In generalThe Board may impose and collect such fees, refunds, and reimbursements as it determines to be appropriate for services provided by or through the Board.
(2)Receipts credited as offsetting collectionsNotwithstanding section 3302 of title 31, any fee, refund, or reimbursement collected under this subsection—
(A)shall be credited as offsetting collections to the account that finances the activities and services for which the fee is imposed or with which the refund or reimbursement is associated;
(B)shall be available for expenditure only to pay the costs of activities and services for which the fee is imposed or with which the refund or reimbursement is associated; and
(C)shall remain available until expended.
(3)RefundsThe Board may refund any fee paid by mistake or any amount paid in excess of that required..
(2)Effective dateThe amendments made by paragraph (1) shall take effect on October 1, 2005.
(c)ReportSection 1118(d) of title 49, United States Code, is repealed.
9.Technical corrections
(a)Functional Unit for Marine InvestigationsSection 1111(g) of title 49, United States Code, is amended by adding at the end the following:

(5)marine..
(b)Marine Casualty InvestigationsSection 1131(a)(1)(E) of such title is amended—
(1)by striking on the navigable waters or territorial sea of the United States, and inserting on or under the navigable waters, internal waters, or the territorial sea of the United States as described in Presidential Proclamation No. 5928 of December 27, 1988,; and
(2)by inserting (as defined in section 2101(46) of title 46) after vessel of the United States.
(c)Reference to Departmental AuthoritySection 1131(c)(1) of such title is amended by inserting or the Secretary of the department in which the Coast Guard is operating after Transportation.
(d)Appointment of StaffSection 1111 of such title is amended—
(1)by striking paragraph (1) of subsection (e) and inserting the following:

(1)appoint and supervise officers and employees, other than regular and full-time employees in the immediate offices of another member, necessary to carry out this chapter;;
(2)by redesignating paragraphs (2) and (3) of subsection (e) as paragraphs (3) and (4), respectively;
(3)by inserting after paragraph (1) of subsection (e) the following:

(2)fix the pay of officers and employees necessary to carry out this chapter;;
(4)by redesignating subsection (i) as subsection (j); and
(5)by inserting after subsection (h) the following:

(i)Board Member StaffEach member of the Board shall select and supervise regular and full-time employees in his or her immediate office as long as any such employee has been approved for employment by the designated agency ethics official under the same guidelines that apply to all employees of the Board. Except for the Chairman, the appointment authority provided by this subsection is limited to the number of full-time equivalent positions, in addition to 1 senior professional staff at a level not to exceed the GS 15 level and 1 administrative staff, allocated to each member through the Board’s annual budget and allocation process. .
(e)Spelling correctionSection 1113(a) of such title is amended in paragraphs (3) and (4) by striking subpena and inserting subpoena. 
(f)Board reviewSection 1113(c) of such title is amended by inserting after the period at the end the following: The Board shall develop and approve a process for the Board’s review and comment or approval of documents submitted to the President, Director of the Office of Management and Budget, or Congress under this subsection.. 
(g)Investigative OfficersSection 1113 of such title is amended by adding at the end the following:

(h)Investigative OfficersThe Board shall maintain at least 1 full-time employee in each State located more than 1,000 miles from the nearest Board regional office to provide initial investigative response to accidents the Board is empowered to investigate under this chapter that occur in that State..
10.Safety review
(a)Safety area alternativesWith regard to an environmental review of a project to improve runway safety areas on Runway 8/26 at Juneau International Airport, the Secretary of Transportation may only select as the preferred alternative the least expensive runway safety area alternative that meets the standards of the Federal Aviation Administration and that maintains the length of the runway as of the date of enactment of this Act.
(b)Costs to be consideredIn determining what is the least expensive runway safety area for purposes of subsection (a), the Secretary shall consider, at a minimum, the initial development costs and life cycle costs of the project.
(c)Satisfaction of requirementWith respect to the project described in subsection (a), the requirements of section 303(c)(1) of title 49, United States Code, shall be considered to be satisfied by the selection of the least expensive safety area alternative.
11.DOT Inspector General oversight and investigations related to Central Artery tunnel project
(a)Oversight of safety reviewThe Inspector General of the Department of Transportation shall provide objective and independent oversight of the activities performed by the Federal Highway Administration, the Massachusetts Executive Office of Transportation, and the Massachusetts Department of Transportation for the project-wide safety review initiated as a result of the July 10, 2006, accident in the Central Artery tunnel project in Boston, Massachusetts. The Inspector General shall ensure that such oversight is comprehensive, complete, and carried out in a rigorous manner. 
(b)Investigations of criminal and fraudulent activitiesIn cooperation with the Attorney General of the United States and the Attorney General of the Commonwealth of Massachusetts, the Inspector General shall investigate criminal or fraudulent acts committed in the design, expenditure of funds, and construction of the Central Artery tunnel project.
(c)Reports to CongressThe Inspector General shall submit to Congress periodically reports on the oversight and investigative activities conducted pursuant to this section, together with any recommendations and observations of the Inspector General. If the Inspector General identifies any safety issues of a time sensitive and critical nature in carrying out this section, the Inspector General shall promptly notify Congress. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
